 Case 3:20-cv-00177-REP Document 1-2 Filed 03/13/20 Page 1 of 1 PageID# 24



                                    EXHIBIT 2
                   Violations of NPDES Permit Effluent Limitations

Dominion      Permit        Violation Description        Date         Limit     Result
Site          Number
Chesapeake    VA0004081     Effluent Violation – Total   04/06/2016   50 mg/l   56 mg/l
Energy Center               Suspended Solids
                            Outfall 002
Chesterfield    VAG830470   Effluent Violation – Total   04/07/2015   15 mg/l   60 mg/l
Power Station               Petroleum Hydrocarbons
                            Outfall 001
Chesterfield    VA0004146   Permit Limit-Total           03/10/2017
Power Station               Recoverable Selenium-
                            Quantification Level
Clover Power    VA0083097   Effluent Violation – Total   12/12/2013   50 ug/l   59.65
Station                     Recoverable Manganese                               ug/l
                            Outfall 009
Clover Power    VA0083097   Effluent Violation – Total   3/31/2014    50 mg/l   176.5
Station                     Suspended Solids                                    mg/l
                            Outfall 002
Mt. Storm       WV0005525   Effluent Violation – Total   3/23/2016    15 mg/l   24.5 mg/l
Power Station               Ammonia Nitrogen
                            Outfall 421
Mt. Storm       WV0005525   Effluent Violation – Total   3/23/2016    30 mg/l   36.1 mg/l
Power Station               Ammonia Nitrogen
                            Outfall 421
Altavista       VA0083402   Effluent Violation – pH      3/10/2016    9.0       9.73
Power Station               Outfall 001
